UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 25, 2007 TANGER FACTORY OUTLET CENTERS, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of Incorporation) 1-11986 (Commission File Number) 56-1815473 (I.R.S. Employer Identification Number) 3200 Northline Avenue, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip Code) (336) 292-3010 (Registrants’ telephone number, including area code) N/A (former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⁭
